Case 4:12-cr-00161-YGR Document 43-1 Filed 05/11/20 Page 1 of 2




                         JL <
                         "r 0
                         3^
                         34

                                4-
                                     J1
                                ^    -




                                4i
                     I   -h


                     ^ ^°?"i                       ?>•




                     S'll-i
                     ^^  Q S
                          i^tQ
                                                    n




           J -<)
         d 'ii^




                                                     J
Case 4:12-cr-00161-YGR Document 43-1 Filed 05/11/20 Page 2 of 2
